Citation Nr: 1109967	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a skin condition claimed as eczema.

3.  Entitlement to service connection for a foot disorder, claimed as pes planus, painful swollen feet, tinea pedis and ingrown toenails.

4.  Entitlement to service connection for a back disorder claimed as lumbar strain.

5.  Entitlement to service connection for a condition claimed as leg pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision dated November 2007 (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey, which denied the enumerated issues.

Although the RO rated the foot and leg pain complaints together as a single issue, the Board has classified the leg pain condition as a separate issue because it involves a separate area of the body from the feet.  Additionally the Board has included complaints regarding a foot disorder, to include tinea pedis/ingrown toenails, and painful and swollen feet (which had been divided into 2 separate issues), to be one single issue.  The Board has included pes planus in the foot issue as part of the claimed disorder.  

The Veteran is noted to have withdrawn an issue involving a claim for service connection for a respiratory disability claimed as due to exposure to asbestos or airborne particulate matter that she had filed a NOD with.  This withdrawal was in her VA Form I-9, substantive appeal of February 2009, which expressed her intent to only appeal the enumerated issues and was duly noted by the RO.  

The appeal involving the issues of entitlement to service connection for a foot disorder to include the complaints of painful, swollen feet as well as the skin disorders affecting the feet including tinea pedis/ingrown toenails and lumbar stain, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's left shoulder injury treated in service was acute and transitory and resolved without residuals, and the competent medical evidence reflects that the Veteran does not have a current left shoulder disability.  

2.  Competent evidence shows the Veteran's skin disorder, with manifestations of scarring and patches of discoloration in the shoulders and upper extremities is a residual of the skin disorder of the upper extremities treated in service.   


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).

2.  A skin disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159. 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case regarding the eczema claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The rest of the discussion shall center on the left shoulder claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received August 2005 and a duty to assist letter was sent in September 2005 prior to the November 2007 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of her and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  She was advised that it was her responsibility to either send medical treatment records from her private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her.  The Veteran was also asked to advise VA if there were any other information or evidence she considered relevant to this claim so that VA could help by getting that evidence.  Additional notice was sent in March 2006.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private records were obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran did receive a VA examination in October 2005, which found no current disability of the left shoulder, and there are no records subsequent to this that would refute such a finding.  Thus no further examination is necessary in light of there being no disability.

The Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in March 2006.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error).

II. Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection may also be granted for certain chronic diseases, including arthritis when such diseases are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his 
feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

(A).  Left shoulder

Service treatment records reveal that the January 1998 entrance examination revealed normal upper extremities with the accompanying report of medical history negative for any pertinent history regarding the left shoulder.

In July 2001 the Veteran reported having fallen on her left shoulder during a practice "take down" when 2 other people fell on top of her.  She was unable to move her shoulder.  Examination showed limited range of motion and pain.  Sensation in her upper extremities was intact and there was no obvious deformity.  There was some tenderness to palpation over the distal AC joint.  Her deep tendon reflexes were 3/ 4 and muscle strength was 4/5.  X-ray was negative for fracture.  The assessment was possible AC separation Grade I, likely will have physical therapy and use a sling.  She was also started on Motrin 800 for 3 weeks.  On follow-up later in July 2001, she was doing okay but the shoulder still hurt.  She had no numbness or tingling, and was noted to be wearing a sling.  She complained of pain on movement of the left shoulder.  The assessment was AC separation, left.  In August 2001 she was in a motor vehicle accident, but the rest of the report was illegible.  In September 2001 she was to be seen for left shoulder pain that was sharp and intermittent, but left without actually being seen.  Thereafter the service treatment records make no reference to any continued problems with the left shoulder.  Her separation examination of April 2004 revealed normal examination of the upper extremities.  Her report of medical history revealed she answered "yes" to having swollen/painful joints, and painful shoulder.  The history elaborated that she dislocated her shoulder and gets pains at times at night.  The examiner's summary noted the history of dislocated left shoulder 2001-2002, not considered disabling.  

Thereafter the Veteran underwent a VA joints examination in October 2005.  She gave a history of injuring her left shoulder in a takedown, and being placed in a sling.  She still had pain.  The course since onset was intermittent.  On examination her left shoulder had an active range of motion against gravity that included flexion and abduction from 0-180 degrees.  Her internal and external rotation was 0-90 degrees.  There was no pain noted on motion, and no additional loss on repetitive use.  There was no bone loss or recurrent shoulder dislocations.  There was also no ankylosis or inflammatory arthritis.  The summary of the general joint condition was painful movement of the left shoulder.  The report of X-rays of the shoulders was negative.  The diagnosis was normal left shoulder exam. 

The Veteran has submitted no further evidence to show continued treatment for a left shoulder condition.  She does continue to contend that she has still has pain in her left shoulder, as noted in her February 2009 substantive appeal.  Her lay statements however do not allege any disability beyond that of pain.  

Based on a review of the foregoing the Board finds that service connection is not warranted for a left shoulder disability.  While the Veteran was treated for a left shoulder injury in service in July 2001, with symptoms shown again in September 2001, no further treatment is shown past 2001, and the shoulder was normal on separation, examination and the October 2005 VA examination.  The evidence reflects that this condition was acute and transitory and resolved without residuals.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

The evidence fails to show a current disability of the left shoulder other than subjective complaints of pain, including such complaints made in her lay statements.  Here, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.  In this instance, the Veteran is not claiming her shoulder pain is due to undiagnosed illness.  Also, in light of there being no current disability now, more than six years after separation from service, there is no need to discuss whether service connection is warranted under 38 C.F.R. § 3.309, dealing with disabilities shown in the first post service year.  

In sum, the preponderance of the evidence is against a grant of service connection for a left shoulder disability, and the application of the benefit of the doubt does not apply in this instance.  

(B).  Skin Disorder Claimed as Eczema

Service treatment records reveal that on entrance examination in January 1998, the Veteran's skin was normal, and the accompanying report of medical history was negative for history of skin diseases.  A January 2003 smallpox vaccination record revealed she was unsure of whether she ever had eczema, dermatitis, uncontrolled acne, shingles, chickenpox or other skin disease.  However she denied any history of eczema or adverse reaction to injection in a January 2003 smallpox vaccine record.  In February 2004, the Veteran was seen for what was described as "sun spots" on both arms.  She indicated she tried Selsun lotion without relief.  There was a discussion with her about other options for Tinea Versicolor that were specifically hepato toxic in nature, as well as the likelihood such treatment would result in a cure.  The Veteran declined treatment at this time.  The April 2004 separation examination revealed normal skin findings but the accompanying report of medical history revealed she said yes to having skin disease, with the physician's summary noting hypo pigmented lesions.

The report of an October 2005 VA examination, indicated that examination included review of the claims file.  The Veteran reported having developed eczema between 2002 and 2003 and reported working outside, with much sun exposure.  It was noted that she was evaluated and told she had "sun spots."  There was no treatment with prescription medications at present.  She used over the counter medications in the past 12 months which helped and had no side effects.  She currently complained of discolorization over the affected area of her shoulders, which was a chronic problem.  There was no progression of the condition, nor were there systemic manifestations.

Examination revealed patches of hypopigmented skin on her shoulders bilaterally.  These patches measured about 1 to 1.5 centimeters in diameter.  They were scattered along the shoulder down to the lateral aspect of her upper extremities.  There was no active ulceration or erythema.  There was no deep tissue involvement.  The percentage of the area involved was less than 0.5 percent of the total body surface area and 0 percent of the exposed area.  As these lesions were not disfiguring or causing functional impairment, no further workup was needed.  The diagnosis was history of eczematous dermatitis with no active skin lesion at this time.

The Veteran presented no medical evidence of subsequent treatment for her skin, but did report having this condition flare up from time to time in her February 2009 substantive appeal.  

Based on a review of the foregoing the Board finds that service connection for a skin condition affecting the upper extremity/shoulder region bilaterally is granted.  Evidence from service shows the first manifestations of the skin disorder began during service.  They were noted at separation.  There is evidence of continuity of this condition as reported by the Veteran.  The VA examination of October 2005 showed evidence of patches of discoloration in the shoulders and upper extremities, which while not currently active, do reflect an ongoing manifested residual.  
The Veteran has reported occasional flare-ups of the active skin condition as recently as February 2009.  Lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").

In short, the Veteran's current skin disorder, with manifestations of scarring and patches of discoloration in the shoulders and upper extremities is a residual of the skin disorder of the upper extremities treated in service.  

In view of the foregoing, the Board finds that the evidence supports service connection for a skin disorder claimed as eczema.  


ORDER

Service connection is denied for a left shoulder disorder. 

Service connection is granted for a skin disorder claimed as eczema.  



REMAND

The Board finds that it is necessary to remand the remaining issues on appeal.

With regard to the foot disorder (to include the complaints of painful, swollen feet,  as well as the skin disorders affecting the feet including tinea pedis/ingrown toenails), the Board notes that the October 2005 VA foot disorders examination did not include a review of the claims file.  Further, the report appears to contain an inaccurate history as to the Veteran's discharge date, and the places she served.  The discharge date was described as May 2005, and service in Iraq was reported, although the service personnel records do not show service inland in Iraq, but rather Naval service aboard ships that were in the North Arabian Gulf in support of Operation Iraqi freedom.  As the claims folder was not reviewed, the examiner did not have an opportunity to review the service treatment records which showed findings of a moderate pes planus on the entrance examination in January 1998.  Nor did the examiner review the pre-separation report of medical history wherein the Veteran reported having to wear foot arches and getting pain on the tops of her feet with wearing boots.  Instead the examiner gave a provisional diagnosis of mild pes planus deemed likely hereditary in nature.  

A new examination is in order.  The examiner should  be asked to review the claims file, particularly the service treatment records, and to provide an opinion that includes discussion of whether the preexisting pes planus shown prior to service was aggravated by any aspect of her years of service.  

Likewise the dermatological complaints regarding the feet should also be addressed.  In addition, the Board notes that further examination of the feet should be made to determine whether it is likely the tinea pedis is part of this service connected skin condition involving the Veteran's shoulders.  The examiner should also address whether the conditions the Veteran reported in service (to include foot pain with wearing boots described on the separation examination) caused her current problems with fungal infection and/or ingrown toenails.  

With regard to the claimed condition of lumbar strain, an additional examination is indicated.  On her April 2004 report of medical history, the Veteran reported back pain from lifting and when sleeping.  The October 2005 VA examination of the spine did include a claims file review and detailed examination which culminated in a diagnosis of lumbar sprain/strain.  However this examination did not provide any opinion as to whether this diagnosed condition was related to service.

Finally, the Board finds that further clarification is needed to properly address the claimed condition of "leg pain."  It is not clear exactly what sort of leg condition is being claimed by the Veteran.  The Board notes that the service treatment records document complaints of pain in the medial thigh in November 2001, and also show complaints of knee pain in a record from June 2003, as well as in the report of medical history on her April 2004 separation examination.  Further the Veteran is alleging a condition manifested as leg pain to include as secondary her back condition, and her claimed foot condition (specifically the pes planus).  See the statement in the February 2005 substantive appeal.  

In light of the foregoing, further clarification of the claimed leg condition is needed and examination to address the etiology of such condition (including on a claimed secondary basis) is necessary.

Prior to examination, any outstanding records of pertinent medical treatment should be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that she identify the dates and locations of any pertinent VA or private treatment received for the claimed disorders since 2008.  After obtaining any necessary release forms, the RO should arrange to obtain copies of any additional outstanding records of pertinent medical treatment the Veteran may have received involving the feet, back and leg claims.  

2.  The RO should contact the Veteran and request she clarify with specificity the sort of leg condition for which she is attempting to claim entitlement to service connection.

3.  Thereafter following completion of the above, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any and all foot disorders found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and must include X-rays.  If other diagnostic testing is deemed necessary, it should be conducted and all findings should be reported in detail.  The examiner should opine as to the following:

(a)  Does the Veteran have a current disorder of either foot and, if so, what is the diagnosis of this disorder(s)?; 

(b)  Is it at least as likely as not (50 percent or greater probability) that any current foot disorder(s) had its onset in service or is related to any event or episode of service?;

(c) If a current foot disorder is found to have pre-existed service (such as pes planus), is it at least as likely as not that this condition was aggravated by service beyond the natural progression?  In addressing the question of aggravation the examiner should also provide an opinion as to whether any congenital condition of the feet was aggravated by a superimposed disease or injury during service.  In answering these questions, the examiner must address the records showing foot complaints in service.

(d) Does the evidence reflect that it is at least as likely as not (50 percent or greater probability) that arthritis of the either foot was manifested within one year of her discharge from active service in April 2004? 

(e) If any skin disorder of the feet is found, the examiner should provide an opinion as to whether such disorder is part and parcel of the service connected skin disorder affecting the bilateral shoulder regions.  

The examiner must provide a complete rationale for any opinion reached.

4.  Thereafter following completion of 1-2, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of her claimed back disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and must include X-rays.  If other diagnostic testing is deemed necessary, it should be conducted and all findings should be reported in detail.  The examiner should opine as to the following:

(a)  Does the Veteran have a current disorder of her back if so, what is the diagnosis of this disorder(s)?; 

(b)  Is it at least as likely as not (50 percent or greater probability) that any current back disorder(s) had its onset in service or is related to any event or episode of service?

(c) If it is found that a back disorder predated service, is it at least as likely as not that this condition was aggravated by service beyond the natural progression?  In addressing the question of aggravation the examiner should also provide an opinion as to whether any congenital condition of the back was aggravated by a superimposed disease or injury during service.  In so doing, the examiner must address the records showing back  complaints in service.
(d) Does the evidence reflect that it is at least as likely as not (50 percent or greater probability) that arthritis of the back was manifested within one year of her discharge from active service in April 2004? 

The examiner must provide a complete rationale for any opinion reached.

5.  Thereafter following completion of 1-2, and following clarification of the claimed leg disorder, the AOJ should schedule the Veteran for an examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed disabilities of the legs.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following: 

(a)  Does the Veteran have any current, chronic disability of the legs?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service or was the result of any incident in service?  

(b)  If any disabilities of the legs did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's claimed back or foot disabilities.

(c) If any disabilities of the legs is shown to be based on arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that arthritis of either leg was manifested within one year of her discharge from active service in April 2004.

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

6.  Following completion of the above, the RO should re-adjudicate the Veteran's claims for service connection for disabilities of feet, back and legs.  Adjudication of the secondary claim should consider the applicability of 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences on her claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


